EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. Todd A. Benni, Esq. (Reg. No. 42,313)  on December 16, 2021.
The application has been amended as follows: 
Claim 21, line 5; “adapted for” was changed to --capable of--
Claim 32, line 2; “cup-shaped-“ was changed to --cup-shaped--
Claim 32, line 4; “cup-shaped-“ was changed to --cup-shaped--
Claim 32, line 5; “cup-shaped-“ was changed to --cup-shaped--
Claim 33, line 3; “cup-shaped-“ was changed to --cup-shaped--
Claim 33, line 4; “cup-shaped-“ was changed to --cup-shaped--
Claim 36, line 6; “adapted for” was changed to --capable of--
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776